Citation Nr: 0709271	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified via videoconference at a Board hearing at the RO in 
December 2006.

The issue of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In February 2002, the RO denied the veteran's claim to 
reopen his service connection claim for a back disability.

2.  In a January 2005 communication, the veteran effectively 
requested that his back disability claim be reopened.

3.  Evidence received since the February 2002 RO decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for a back 
disability.

4.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a psychiatric disability 
due to his service in the military.  

5.  There is no clinical evidence or opinion of record 
indicating the veteran currently has an acid reflux 
disability due to his service in the military.

6.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a chronic bronchitis 
disability due to his service in the military.

7.  There is no clinical evidence or opinion of record 
indicating the veteran currently has hepatitis C due to his 
service in the military.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  A psychiatric disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  An acid reflux disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  A chronic bronchitis disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Hepatitis C was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in March and May 2005 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to reopen a previously denied and unappealed claim 
of service connection and what is needed to substantiate 
service connection claims, to include nonservice-connected 
pension, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA letters discussed the need to submit new and 
material evidence to reopen the veteran's claims of 
entitlement to service connection for a back disability.  The 
letters contained a description of what constitutes new and 
material evidence but did not specify what evidence would be 
necessary to satisfy the elements that were found 
insufficient in the previous denial.  Additionally, the Board 
notes that the letters from the RO did not advise the veteran 
of the information and evidence necessary to establish 
increased ratings and effective dates as to the claims on 
appeal.  However, in light of the denial of the claims on 
appeal, any question as to the proper disability rating or 
effective date to be assigned is rendered moot.  Moreover, it 
is pertinent to note that the evidence does not show, nor 
does the veteran or his representative contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, VA 
treatment records, and a VA examination report.  The Board 
notes that the veteran has not been afforded a VA examination 
in connection with the service connection claims on appeal.  
However, the record does include service medical records 
which affirmatively show that these disorders were not noted 
by medical personnel during service and his separation 
examination was negative for the claimed disorders.  Under 
the circumstances, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Even assuming that he 
has current disabilities, with a complete lack of persuasive 
evidence of inservice symptoms and a lack of evidence of a 
continuity of symptoms for many years after service, any 
etiology opinions would be purely speculative.  The Board 
again emphasizes that no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

New and Material Evidence Claim

The veteran has been advancing claims for a back disability 
over the years and there have been prior denials.  In a 
February 2002 rating decision, the veteran's claim of 
entitlement to service connection for a back disability was 
again denied.  The veteran was notified of the February 2002 
denial, but he did not file a notice of disagreement to 
initiate an appeal.  As such, the Board finds that the 
February 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  A January 2005 written communication from the veteran 
was interpreted by the RO as a claim to reopen.  When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the February 2002 rating 
decision included service medical records which showed one 
acute incident of back pain with no residual back disability 
shown on the October 1971 discharge examination report and a 
November 1976 post-service VA hospital report which showed no 
back complaints or diagnosis.  In the February 2002 rating 
decision, the RO denied the back disability claim, stating 
that the evidence showed that there was no chronic disability 
shown in service and no evidence linking the veteran's 
current back complaints to his active duty service.

Evidence received since the February 2002 rating decision 
includes VA treatment records showing current complaints of 
back pain, and statements and testimony from the veteran 
alleging that his current back pain is related to his active 
duty service.  The Board notes that the VA treatment records 
and the veteran's statements and testimony are all new as 
they were not of record at the time of the February 2002 
rating decision.  However, none of the new evidence is 
material as it does not tend to show that the veteran's 
current back complaints are etiologically related to his 
active duty service.  As such, the new evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  

The Board acknowledges the veteran's statements and testimony 
and understands his reasons for believing that the claimed 
disorder is etiologically related to his active duty service; 
however, because of the prior final decision, the Board's 
threshold analysis must be whether new and material evidence 
has been received to reopen his claim.  For the reasons 
discussed above, the Board is unable to find any new evidence 
that raises a reasonable possibility of substantiating his 
claim of entitlement to service connection for a back 
disability.  As such, the evidence received since the 
February 2002 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim.

Service Connection Claims

The veteran has claimed entitlement to service connection for 
psychiatric, acid reflux, chronic bronchitis and hepatitis C 
disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Here, the veteran's service medical records are devoid of 
reference to psychiatric disability, acid reflux, chronic 
bronchitis, and hepatitis C.  The report of the veteran's 
October 1971 examination prior to discharge revealed no 
complaints or findings indicative of any of these problems.  
The claimed conditions were not shown during service or for 
many years thereafter.  In fact, there is no evidence of the 
veteran having received any treatment for any of the claimed 
conditions until, at the very earliest, 1996, 25 years after 
the veteran's discharge from active duty service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, there is no 
medical evidence of record linking any of the reported 
conditions to any aspect of the veteran's period of service.   

In light of the total lack of evidence of any in-service 
event, injury or disease related to psychiatric disability, 
acid reflux, chronic bronchitis and hepatitis C, coupled with 
the lack of evidence of continuity of symptomatology for 25 
years and the lack of medical evidence showing an etiological 
link between the veteran's current disabilities and his 
active duty service, the Board finds that service connection 
for the claimed disabilities is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disability.

Entitlement to service connection for a psychiatric 
disability is not warranted.

Entitlement to service connection for acid reflux is not 
warranted.

Entitlement to service connection for chronic bronchitis is 
not warranted.

Entitlement to service connection for hepatitis C is not 
warranted.


REMAND

Veterans who serve during a period of war for 90 days or more 
and are totally and permanently disabled as the result of a 
nonservice-connected disability not due to the veteran's own 
misconduct are eligible for a nonservice-connected disability 
pension.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.342.  
A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity.  Further, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

In the instant case, the veteran appears to have myriad 
psychiatric and physical complaints.  He also appears to use 
"street drugs."  The most recent VA examination of record 
which addresses the veteran's ability to work is a November 
2005 VA examination report which notes that the veteran's 
cocaine use is the most likely source of his difficulty with 
employment.  At his December 2006 Board hearing, the veteran 
testified that he has not used cocaine in approximately one 
year and he requested a new VA examination to assess his 
current ability to obtain substantially gainful employment.  
Unfortunately, the medical evidence of record does not 
include any treatment records from 2006 that address whether 
or not the veteran has stopped using cocaine.  Nevertheless, 
affording the veteran every opportunity to have his claim 
fairly and fully developed for adjudication, the Board finds 
that a new VA examination is warranted to determine if the 
veteran has stopped drug and alcohol abuse and, if so, if he 
is nevertheless unable to secure and maintain substantially 
gainful employment consistent with his age, education and 
work experience based on his nonservice-connected 
disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for a general medical 
examination to assess the severity of his 
non-service-connected disabilities and 
identify their impact on his ability to 
obtain and retain employment.  The 
veteran's claims file should be made 
available for review prior to the 
examination.  The examiner should be asked 
to note the veteran's history of drug use 
and comment on whether, and to what 
extent, the veteran's current ability to 
secure and obtain employment is impacted 
by drug usage.  The examination should 
follow the appropriate protocols, and any 
necessary studies should be performed.  
The examiner should specifically provide a 
statement as to the effect of the non- 
service-connected disabilities on the 
veteran's ability to secure or follow a 
substantially gainful occupation.

2.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
remaining issue on appeal.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


